Citation Nr: 1026884	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for phlebitis of the left lower extremity.

2.  Entitlement to a compensable rating for residuals of a 
fractured right hand.

3.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound (SFW) of the left upper 
thigh.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  Service personnel records in the Veteran's claims file 
verify his status as a combat veteran, specifically his receipt 
of the Combat Infantry Badge.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, confirmed and continued a 
disability rating of 30 percent for phlebitis of the left lower 
extremity, a disability rating of 10 percent for residuals of a 
shell fragment wound of the left upper thigh, a noncompensable 
rating for residuals of a shell fragment wound of the right hand 
and a noncompensable rating for bilateral hearing loss 
disability.

In May 2004, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  IN November 2004, the Board remanded 
the case for further development.

In an October 2005 rating decision, the RO increased the 
Veteran's evaluation for phlebitis of the left lower extremity to 
a 60 percent rating, effective January 28, 2002.  However, the 
issue of entitlement to a higher disability evaluation for 
phlebitis of the left lower extremity remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).
This case was before the Board in March 2008 when it was remanded 
for additional development.

The issue of entitlement to a disability rating in excess of 10 
percent for residuals of a SFW of the left upper thigh is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
on his part is required.


FINDINGS OF FACT

1.  Throughout the period of the appeal, phlebitis of the left 
lower extremity has been manifested by no more than subjective 
complaints of pain with objective evidence of occasional edema; 
there is no competent (medical) evidence of board-like edema.

2.  Throughout the period of the appeal, residuals of a fractured 
right hand was never shown to have been manifested by limitation 
of motion of a gap of one inch between the fingertip and the 
proximal transverse crease of the palm, or extension limited by 
more than 30 degrees, or by ankylosis of the joint, or by 
impairment approximating such levels of severity.

3.  Throughout the period of the appeal, bilateral hearing loss 
disability has been manifested by no worse than level II hearing 
acuity in the right ear and level II hearing acuity in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
phlebitis of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for a compensable rating for residuals of a 
fractured right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (as in 
effect prior to August 26, 2002); 38 C.F.R. §§ 4.7, 4.21, 4.71a, 
Diagnostic Codes 5213, 5225, 5229 (2009).

3.  The criteria for a compensable schedular rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claims decided herein, the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for Veterans 
Claims (Court) have been fulfilled by information provided to the 
Veteran in correspondence from the RO dated in February 2002, 
November 2004 and April 2008.  These letters notified him of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for VA examinations in 2002, 
2005, 2008 and 2009.  Evidentiary development is complete.  VA's 
duties to notify and assist are met; accordingly, the Board will 
address the merits of the claims.


Law and Regulations - General

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).
In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Phlebitis of the Left Lower Extremity

Law and Regulations - Specific

712
1
Post-phlebitic syndrome of any etiology:
Ratin
g

With the following findings attributed to venous 
disease:
 

Massive board-like edema with constant pain at rest
100

Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration
60

Persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration
40

Persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis 
pigmentation or eczema
20

Intermittent edema of extremity or aching and fatigue 
in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or 
compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate each 
extremity separately and combine (under §4.25), using the 
bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7121

Factual Background and Analysis

Historically, the Veteran's service treatment records (STRs) note 
that in April 1970, the Veteran sustained a shell fragment wound 
(SFW) to the left thigh.  The wound was debrided and closed.  Two 
days later, the wound was closed with sutures, and the Veteran 
was returned to light duty. No other description of the injury 
was recorded in the records.  

A December 1971 VA medical examination report described the 
injury as a 4-cm by 1-cm scar on the middle aspect of the upper 
third of the left thigh, with a piece of retained shrapnel in the 
area and some slight damage to muscle group XV.  There was no 
loss of motion, no atrophy of the muscle and no neurovascular 
damage.

During a January 1977 private hospitalization, the Veteran was 
treated for thrombophlebitis of the left greater saphenous vein.  
A July 1982 rating decision granted service connection for 
phlebitis of the left lower extremity, rated 0 percent disabling.  
An October 1984 rating decision granted an increased 30 percent 
rating for phlebitis of the left lower extremity.

In January 2002, the Veteran submitted a claim for increased 
rating for phlebitis of the left lower extremity.

A February 2002 VA examination report notes the Veteran's 
complaints of chronic leg pain and discoloration below the knee.  
Examination revealed large cord-like varicosities in the left 
inner thigh and calf area.  There were superficial spider veins, 
+1 pitting edema, decreased hair growth and some discoloration 
below the ankle.  There were no palpable pulses in the left 
tibial and pedal areas.

A March 2002 VA vascular imagining report indicates that there 
was no evidence of deep venous thrombosis.  There was evidence of 
previous thrombosis of the left greater saphenous vein in the 
proximal thigh; flow was maintained.  Severe valvular 
incompentence of the left common femoral vein, sapheno-femoral 
junction and greater saphenous vein above and below the knee was 
noted.

During a May 2004 travel Board hearing, the Veteran testified 
that his left leg hurt all the time.  He also stated that he had 
been employed by the postal service for 32 years.

A July 2005 VA examination report notes that the Veteran 
continued to work for the postal service.  The Veteran complained 
of edema, constant throbbing and aching, and intermittent 
swelling of the left lower extremity.  He reported taking 
Coumadin.  Examination revealed enlarged, nickel-sized varicose 
veins that were ballottable and painful to the touch.  There was 
no edema, eczema, or ulcers.  There was minimal hyperpigmentation 
in the shin region.  The examiner noted that minimal venous 
stasis was present.  The Veteran reported wearing compression 
hosiery, and elevating the leg when possible.

In an October 2005 rating decision, the RO increased the 
Veteran's evaluation for phlebitis of the left lower extremity to 
a 60 percent rating, effective January 28, 2002.  

A July 2008 VA examination report notes that the Veteran 
complained of constant pain and was treating his phlebitis with 
anti-coagulation medication, compression hosiery and elevation of 
the leg.  On examination there was no peripheral edema in the 
pre-tibial or pedal region.  The ankle was without edema.  
Varicose veins were noted in the left lower extremity, most 
prominent at the site of the SFW scar.  The veins were firm but 
ballotable.  There were no changes in pigmentation in the left 
upper thigh; some minimal changes were noted in the ankle.  There 
was some tenderness to palpation and touch.  The examiner noted 
that this tenderness appeared to be the main residual of the 
Veteran's phlebitis, given the fact that there were engorged 
veins which were ballottable, rubbery and soft on examination.  
There was no board-like edema.  There was no eczema, ulceration, 
subcutaneous induration, or excessive stasis pigmentation.  
Severity of phlebitis was assessed as mild.

The Veteran's service-connected phlebitis of the left lower 
extremity is evaluated as 60 percent disabling pursuant to 
Diagnostic Code 7121.  After a careful review of the evidence of 
record, the Board finds that an evaluation in excess of 60 
percent is not warranted at any point during the period of the 
appeal.

In this regard, the Board observes that there is no competent 
(medical) evidence of record to indicate the Veteran has ever 
suffered from massive board-like edema of the left leg at any 
point during the period of the appeal, the criteria required for 
a 100 percent evaluation.  The medical evidence during the period 
of the appeal (as noted above) notes varying levels of edema (to 
include no edema on some occasions).  However, these records do 
not indicate that the Veteran has ever suffered from massive 
board-like edema at any time during the appeal period.  
Therefore, a rating in excess of 60 percent is not warranted.

Right Hand Disability

Law and Regulations - Specific

VA's Rating Schedule, 38 C.F.R. Part 4, pertaining to the rating 
of ankylosis and limitation of motion of digits of the hands was 
amended effective August 26, 2002.  67 Fed. Reg. 48784- 48787 
(July 26, 2002) (codified at 38 C.F.R. § 4.71a).  Where the law 
or regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies (from 
the effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such a 
case, the Board must determine whether the previous or revised 
version is more favorable to the veteran.  However, if the 
revised version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 
(2000).

5213
Supination and pronation, impairment of:
Rating

Loss of (bone fusion):
Majo
r 
Mino
r

The hand fixed in supination or 
hyperpronation
40
30

The hand fixed in full pronation
30
20

The hand fixed near the middle of the arc 
or moderate pronation
20
20

Limitation of pronation:



Motion lost beyond middle of arc
30
20

Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:



To 30 degrees or less
10
10

Note: In all the forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired 
finger movements due to tendon tie-up, muscle 
or nerve injury, are to be separately rated 
and combined not to exceed rating for loss of 
use of hand.


38 C.F.R. § 4.71a, Diagnostic Code 5213 (prior to August 26, 
2002)

5225
Index finger, ankylosis of:
Majo
r 
Mino
r

Unfavorable
10
10

Favorable
10
10
Note: Extremely unfavorable ankylosis will be rated as  
amputation under diagnostic codes 5152 through 5156.
38 C.F.R. § 4.71a, Diagnostic Code 5225 (prior to August 26, 
2002)

5153
Index finger, amputation of:
Majo
r 
Mino
r

With metacarpal resection (more than one-
half the bone lost)
30
20

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
20
20

Through middle phalanx or at distal joint
10
10
Note: Extremely unfavorable ankylosis will be rated as  
amputation under diagnostic codes 5152 through 5156.
38 C.F.R. § 4.71a, Diagnostic Code 5153 (prior to August 26, 
2002)

522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (effective August 26, 
2002)

522
5
Index finger, ankylosis of:
 
 
 
Unfavorable or favorable
1
0 
1
0 
 
Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other 
digits or interference with overall function of the 
hand.


38 C.F.R. § 4.71a, Diagnostic Code 5225 (effective August 26, 
2002)

Factual Background and Analysis

Historically, the Veteran's STRs note that the Veteran fractured 
his right hand in November 1970.  He was treated with a cast.  A 
November 1970 X-ray report notes an old fracture of the 1st 
metacarpal, calcified and in fair position.  

Following service, during a December 1971 VA examination the 
Veteran reported falling in service and fracturing his right 
hand.  On examination, an X-ray report noted no bone or joint 
pathology in the right hand.  The diagnosis was fracture of the 
1st metacarpal of the index finger of the right hand.  

A May 1972 rating decision granted service connection for healed 
fracture of the right hand, rated 0 percent disabling.  

In January 2002, the Veteran submitted a claim for increased 
rating.

A February 2002 VA examination report notes that the Veteran 
denied having any pain in his hand.  Instead, he complained of 
stiffness, especially in cold weather, and occasional difficulty 
writing.  An X-ray report notes that the right hand was normal 
with no bone or joint abnormalities.  

A July 2005 VA examination report notes that the Veteran is right 
hand dominant.  He complained of daily pain and stiffness in his 
hand.  A superficial, faintly visible, 1.25 inch scar was noted 
on the hand; it was not painful and did not interfere with the 
function of the right hand.  Grip was 5+/5+.  Dexterity and fine 
motor skills were intact.  The Veteran was able to push, pull, 
twist and write without any difficulty.  There was no limitation 
of motion in the right hand and fingers.  The Veteran was able to 
make a fist and then completely extend all fingers.  There was no 
synovitis, warmth, or erythema.  Sensation was intact to 
pinprick.  X-ray studies revealed no acute fracture or 
dislocation.  There was no abnormality of the soft tissues.

A July 2008 VA examination report notes the Veteran's complaints 
of right hand stiffness with flare-ups of pain.  On examination, 
the Veteran's grip was 5+/5+; dexterity and fine motor skills 
were appropriate.  The Veteran was able to push, pull, twist and 
write without any difficulty.  The examiner remarked that there 
was no productive limitation of motion of the right hand.  He was 
able to oppose the right thumb to each of the right fingers.  He 
did not appear to have any loss of motion with repetitive 
movements.  Range of motion testing for the right index finger 
revealed the following ranges (with pain):

Fin
ger
MCP 
Extension/Flexio
n
PIP 
Extension/Flexio
n
DIP 
Extension/Flexio
n

Acti
ve
Passi
ve
Norma
l
Acti
ve
Passi
ve
Norma
l
Acti
ve
Passi
ve
Norma
l
Ind
ex
12/6
0_
12/60
30/90
0/82
__
0/82_
_
0/100
0/54
_0/54
_
0-80

See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (2009).

The Veteran's right hand disability currently evaluated under the 
provisions of 38 C.F.R. § 4.71a Diagnostic Code 5213, which sets 
forth criteria for evaluating impairment of supination and 
pronation of the elbow and forearm.  Under this regulation, 
limitation of supination to 30 degrees or less warrants a 10 
percent rating and limitation of pronation with motion lost 
beyond the last quarter arch where the hand does not approach 
full pronation warrants a 20 percent rating..  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  Because he has been in receipt of a 
percent rating under this Diagnostic Code, since 1971, the rating 
is protected.  38 C.F.R. §§ 3.951, 3.952 (2009).  

A 10 percent rating under this code requires evidence of 
supination of the wrist to 30 degrees, which is not present in 
this case.  

The Board will also consider a disability rating under the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5229  
While there is some indication of limitation of motion in the 
index finger on examination in July 2008, it is not shown that 
the limitation is to (or approximates) one inch from the tip of 
the finger to the proximal transverse crease of the palm or that 
extension was limited by more than 30 degrees.  Moreover, the 
Veteran was able to make a fist and there was no limitation of 
motion in the right hand and fingers on VA examination in July 
2005.  Hence, a compensable rating under Diagnostic Code 5229 
(2009) is not warranted.  Certainly no ankylosis is shown.  
Hence, a compensable rating under Diagnostic Code 5225 (as in 
effect prior to and beginning August 26, 2002) is not warranted.

Finally, the Board also notes that the medical evidence of record 
does not show findings that approximate amputation of the index 
finger (see Diagnostic Code 5153), or findings of resulting 
limitation of motion of other digits or interference with overall 
function of the hand (see Diagnostic Code 5225).  Therefore, 
ratings on these bases are not warranted.


Hearing Loss

Law and Regulations - Specific

VA regulations provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, established by a state-licensed audiologist including 
a controlled speech discrimination test (Maryland CNC), and based 
upon a combination of the percent of speech discrimination and 
the puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85 (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  Id.  

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The Court has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

Factual Background and Analysis

Historically, the Veteran's service personnel records note that 
he is a combat veteran (and as such, was exposed to acoustic 
trauma in service).  A May 1972 rating decision granted service 
connection for bilateral hearing loss disability, rated 0 percent 
disabling.

In January 2002, the Veteran submitted a claim for increased 
rating for bilateral hearing loss disability.

On VA examination in March 2002, pure tone thresholds, in 
decibels, were recorded as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
25
20
25
55
31
LEFT
30
30
15
40
80
41

No speech audiometry results were provided.

On VA examination in July 2005, pure tone thresholds, in 
decibels, were recorded as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
25
25
25
55
33
LEFT
30
25
25
35
80
41

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear.

Applying the results to the Table VI chart, a puretone threshold 
average of 33 and a speech discrimination of 88 percent in the 
right ear will result in level II hearing for that ear.  A 
puretone threshold average of 41 and a speech discrimination of 
86 percent in the left ear will result in level II hearing for 
that ear.  Applying these results to the Table VII chart, a level 
II for the right ear, combined with a level II for the left ear, 
will result in a noncompensable (zero percent) compensation 
evaluation.

On VA examination in July 2008, pure tone thresholds, in 
decibels, were recorded as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
20
20
25
65
33
LEFT
25
25
20
45
85
44

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.

Applying the results to the Table VI chart, a puretone threshold 
average of 33 and a speech discrimination of 94 percent in the 
right ear will result in level I hearing for that ear.  A 
puretone threshold average of 44 and a speech discrimination of 
92 percent in the left ear will result in level I hearing for 
that ear.  Applying these results to the Table VII chart, a level 
I for the right ear, combined with a level I for the left ear, 
will result in a noncompensable (zero percent) compensation 
evaluation.

Therefore, a 0 percent disability rating is applicable under the 
provisions of 38 C.F.R. § 4.85, Table VII, for the entire period 
of the appeal.  

Extra-Schedular

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extra-schedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extra-schedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his disabilities that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extra-schedular rating during the appeal period.  The 
Veteran's impairment is contemplated by the schedular ratings 
assigned.

Conclusion

As a preponderance of the evidence is against the assignment of 
increased ratings for phlebitis of the left lower extremity, 
residuals of a fractured right hand and bilateral hearing loss 
disability, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A rating in excess of 60 percent for phlebitis of the left lower 
extremity is denied. 

A compensable rating for residuals of a fractured right hand is 
denied.

A compensable rating for bilateral hearing loss disability is 
denied.


REMAND

Historically, the Veteran's STRs note that he sustained a SFW to 
the left upper leg in 1970.  The wound was debrided and dressed.  
Following service, a December 1971 VA examination report notes a 
piece of retained shrapnel and some slight damage to Muscle Group 
(MG) XV.  X-rays revealed a minute metallic foreign body in the 
soft tissues of the posterior thigh in the middle third.  A May 
1972 rating decision granted service connection for residuals of 
a SFW of the left upper thigh with retained fragment, rated 0 
percent disabling.  Thereafter, fragments were removed from the 
thigh in 1980.  An July 1982 rating decision granted an increased 
10 percent rating for this disability.

The most recent VA examination report in July 2008 discusses 
involvement of MGs XIII and XIV, but does not discuss MG XV or 
the December 1971 VA examination report.  It is unclear from the 
record what MGs have been involved as a result of the Veteran's 
left thigh SFW injury.  

Moreover, the Board is of the opinion that more fully descriptive 
examination findings are necessary to evaluate the muscle 
involvement of this disability.  In pertinent part, the examiner 
should state a complete history of the nature of the sustained 
wounds and extent of injury, to include the location of any/all 
entrance and exit wounds, presence or absence of retained foreign 
bodies and whether the missile injury was a deep penetrating 
wound involving muscle tissue.  After indentifying all MGs 
involved, the examiner should also identify the degree of injury 
to each MG involved, to include whether there is more than one MG 
involved in the same anatomical region, and the functions 
affected, and comment as to whether the disability associated 
with each affected muscle group would be considered moderate, 
moderately severe, or severe, to include commenting on the 
presence or absence of the cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, lowered threshold 
of fatigue, fatigue pain, impairment of coordination, and 
uncertainty of movement.  An examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

The Board regrets any further delay in adjudicating this claim, 
but finds that a more thorough and descriptive VA examination is 
necessary to evaluate the Veteran's SFW residuals.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedic specialist 
to determine the severity of his left thigh 
SFW residuals.  The Veteran's claims file 
(including the December 1971 VA X-ray 
report and films, if available) must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed; the studies 
should specifically include X-rays of the 
anatomical area (left thigh) in question.  
The examining physician should ascertain 
the nature, extent, and current severity of 
the Veteran's service-connected residuals 
of SFW to the left thigh.  The examiner 
should specifically provide the following 
clinical findings:

a) a complete history of the nature of the 
sustained wound and extent of injury, to 
include the location of any/all entrance 
and exit wounds, presence or absence of 
retained foreign bodies and whether the 
missile injury was a deep penetrating wound 
involving muscle tissue;

b) the degree of injury to all muscle 
groups (which should be specifically 
identified) involved, to include whether 
there is more than one muscle group 
involved in the same anatomical region, and 
the functions affected;

c) identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury to each nerve 
involved, and any resulting functional 
impairment;

d) comment as to whether the disability 
associated with each affected muscle group 
would be considered moderate, moderately 
severe, or severe, to include commenting on 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and uncertainty 
of movement;

e) measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), 
pain on examination, and whether such 
scar(s) (of themselves) result in 
limitation of motion of an affected part.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

3.  The RO should then re-adjudicate the 
claim.  If it is not granted to the 
Veteran's satisfaction, the RO should issue 
an appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


